Title: To George Washington from James Manning, 2 June 1790
From: Manning, James
To: Washington, George



Sir
Providence [R.I.] June 2d 1790

I beg leave to congratulate your Excellency on the joyful Event, the adoption of the Constitution of the United States by the State of Rhode Island on Saturday last; and to recommend to your Notice Capt. Samuel Snow (Son of the Revd & venerable Joseph Snow of this Town) as a Candidate for the office of Surveyor of the Customs in the Port of Providence. He was esteemed a good officer in the service of this State during the late War: was liberally educated, & is a man of Industry & Principle; &, in my opinion, would with ability, fidelity, & exactness, discharge the duties of that office. Among other reasons to enforce

his claim is that of a young and helpless family, with other dependants wholly indebted to his Industry for their support. He is viewed as second to none of the Applicants for that appointment, yet heard of by Sir Your Excellency’s Most obliged Most Humble Servt

James Manning

